Exhibit AMENDED AND RESTATED MASTER LOAN AGREEMENT among MACK-CALI REALTY, L.P., a Delaware limited partnership, and AFFILIATES OF MACK-CALI REALTY CORPORATION, a Maryland corporation, and MACK-CALI REALTY, L.P., a Delaware limited partnership, as listed on ExhibitA hereto, collectively, as Borrowers and MACK-CALI REALTY CORPORATION, a Maryland corporation, and MACK-CALI REALTY, L.P., a Delaware limited partnership, as Guarantors and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, and VPCM, LLC, as Lender Dated as of January15, 2010 AMENDED AND RESTATED MASTER LOAN AGREEMENT THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT is made as of January15, 2010, by and among MACK-CALI REALTY, L.P., a Delaware limited partnership (“MCRLP”), and AFFILIATES OF MACK-CALI REALTY CORPORATION, a Maryland corporation, and MACK-CALI REALTY, L.P., a Delaware limited partnership, as listed on ExhibitA hereto (individually, a “Borrower” and collectively, “Borrowers”), MACK-CALI REALTY CORPORATION, a Maryland corporation (“MCRC”), and MACK-CALI REALTY, L.P., a Delaware limited partnership (individually and collectively, “Guarantor”), and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Prudential”), and VPCM, LLC, a Virginia limited liability company (“VPCM”) (collectively, “Lender”). RECITALS: WHEREAS, Prudential, and Guarantor, Borrowers and affiliates of Borrowers entered into that certain
